DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 9-14, and 17 have been considered but are moot due to the amendment to the claims.

Response to Amendment
Support for the amendments to claims 1 and 17 can be found in Applicant’s Specification on page 10, 14, and Tables 1-2 on Page 65-66.
The amendments to claims 1 and 17 have been entered.

 Claim Status
Claims 1, 4-7, 9-14, and 16-17 are currently pending
Claims 1 and 17 have been amended.
Claims 1, 4-7, 9-14, and 16-17 have been examined on the merits in this office action.
	




Allowable Subject Matter
Claims 1, 4-7, 9-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1, 4-7, 9-14, and 16-17.
Independent claim 1 has been amended to recite “                        
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            T
                            i
                            
                                
                                    M
                                
                                
                                    w
                                
                            
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                    ±
                                    y
                                
                            
                            
                                
                                    O
                                
                                
                                    7
                                    ±
                                    y
                                
                            
                        
                     where 0≤x≤5, 0≤y≤0.5, -0.3≤z≤0.3, and 0<w≤0.01 are satisfied, and M comprises K and Ta”.
Previously cited Takami et al (US 2015/0010820 A1) disclosed an electrode including an active-material containing layer comprising an active material, a binder, and a conductive agent, wherein the active material comprised monoclinic niobium titanium composite oxide particles and the conductive material can comprise at least carbon fibers (P11, 12, 39, 42). Takami discloses the conductive agents are mixed with the active material and binder to produce a slurry (P45).
Takami disclosed at least a surface of the active material particles were covered with a carbon material layer (P14), therefore leading one of ordinary skill in the art to recognize that there is part of the surface not covered by the carbon material layer and conductive agents, such as the carbon fiber, would be integrated to at least a part of the non-covered surfaces of the niobium titanium composite oxide particles by the binder.
Previously cited Zhang et al (US 2017/0077510 A1) taught a monoclinic niobium titanium composite oxide represented by                         
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            T
                            i
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                    -
                                    y
                                
                            
                            
                                
                                    
                                        
                                            M
                                        
                                        
                                            y
                                        
                                    
                                    O
                                
                                
                                    7
                                    ±
                                    δ
                                
                            
                        
                    , wherein the element M can represent K, and 0≤x≤5, 0≤y≤0.5, 0≤                        
                             
                            δ
                        
                     ≤0.3 (“The niobium-titanium composite oxide mainly exhibits a monoclinic crystal structure” P36, P44). Zhang taught this composite oxide is 
Previously cited Zhamu (US 8962188 B2) taught an anode for a lithium secondary battery comprising an integrated nano-structure of electrically conductive nanometer-scaled filaments (Abstract). Zhamu taught the nano-filament could be vapor-grown carbon nanofibers (C7 / L39-40; C 19 / L27-41). 
However, neither Takami, Zhang, nor Zhamu teach wherein a monoclinic niobium titanium composite oxide comprises both K and Ta, in combination, within the claimed range.
Further search revealed pertinent prior art Harada et al (US 2017/0069910 A1) and Harada et al (US 2018/0277841 A1) which both disclose an active material including a composite oxide of a monoclinic crystal that could comprise both K and Ta (P17 of Harada’910,  P32 in Harada ‘841), however, there is nothing to suggest the amount of K and Ta within the active material is as small as claimed by the applicant in independent claim 1 (where in the formula                         
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            T
                            i
                            
                                
                                    M
                                
                                
                                    w
                                
                            
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                    ±
                                    y
                                
                            
                            
                                
                                    O
                                
                                
                                    7
                                    ±
                                    y
                                
                            
                        
                    , M comprises K and Ta  and 0<w≤0.01 is satisfied).
Therefore, the references fails to teach or suggest the particulars of the independent claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 1. Since claims, 4-7, 9-14, and 16-17 depend on claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729